DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                    Continued Examination Under 37 CFR 1.114A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/14/22 has been entered. 
                                        Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8, 10, 12-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims (claims 1 and 13) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description fails to disclose the corresponding structure of “a make-up air module positioned entirely outside of the housing” (as in claims 1 and 13), material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The closest explanation in Par. 34 and Fig. 6 that an upstream end 171 end of the make-up air module 170 shows part of the end is below the housing. Based on this paragraph and Fig. 6, the make-up air module is not positioned entirely outside of the housing. In other words, part of the make-up module is inside the housing.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10, 12-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                    
Claims 1 and 13 recite the limitation of “a make-up air module positioned entirely outside of the housing” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The closest explanation in Par. 34 and Fig. 6 that an upstream end 171 end of the make-up air module 170 shows part of the end is below the housing. Based on this paragraph and Fig. 6, the make-up air module is not positioned entirely outside of the housing. In other words, part of the make-up module is inside the housing.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and
clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly
(b)    recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (0) and 2181.

                                      Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ghadiri et al. (US 2019/0008076) in view of Bussjager (US 4,281,522).
In regards to claim 1, Ghadiri discloses single-package air conditioner unit (air conditioning system 300; Fig. 3) defining a mutually- perpendicular vertical direction, lateral direction, and transverse direction (Fig. 3), the single-package air conditioner unit comprising: a housing (302) defining an outdoor portion (second side portion 311) and an indoor portion (first side portion 309); 
          an outdoor heat exchanger assembly (condenser coil 338 and fans 340 assembly) disposed in the outdoor portion (309) and comprising an outdoor heat exchanger (condenser 338) and an outdoor fan (340); an indoor heat exchanger assembly (DX coil 328 and fans 330 assembly) disposed in the indoor portion (309) and comprising an indoor heat exchanger (DX coil 328) and an indoor fan (330); 
         a compressor (344) in fluid communication with the outdoor heat exchanger (338) and the indoor heat exchanger (328) to circulate a refrigerant between the outdoor heat exchanger (338) and the indoor heat exchanger (328), (refer to pars. 56 and 48); and 
         a make-up air module (make-up air unit 308) positioned outside (exterior) of the housing (302), (as can be seen in Fig. 3), the make-up air module (308) connected to a make-up air duct (duct formed by including louver 346; Fig. 3C) positioned outside of the housing (as can be seen in Fig. 3), 
           the make-up air duct extending from an upstream end (outside end portion of duct) connected to the make-up air module (308) to a downstream end (inside end portion of duct) in direct (directly into; par. 14) fluid communication with an indoor environment (enclosed space such as office building; pars. 3 and 34), whereby make-up air (OSA) is provided from the make-up air module (308) to the indoor environment via the make-up air duct (via outlet 320), (as can be seen in Fig. 3C). 
         Ghadiri does not explicitly teach the make-up air module to be positioned entirely outside of the housing. 
         Bussjager teaches air conditioning with make-up air unit (20; Fig. 1), wherein the make-up air module (make-up air unit, 20) positioned entirely outside (mounted to the end of the air conditioning unit, which is outside of housing of air conditioning unit 10; col.3, lines 20-23; Fig. 1) of the housing (the housing of air conditioning unit 10; Fig. 1). 
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Ghadiri such that the make-up air module to be positioned entirely outside of the housing as taught by Bussjager, in order to flow of makeup air into the makeup air section to be regulated by a damper arrangement, the flow passing first through the dampers and then through the makeup air heat exchanger prior to be conducted into the indoor section of the air conditioning system (refer to abstract of Bussjager).
In regards to claim 2, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ghadiri discloses wherein the make-up air module (308) is in fluid communication with the outdoor portion (311) of the housing (302) to draw outside air from within the housing (at least the lower portion of the make-up air duct is within the housing 302), (as can be seen in Fig. 3C).  
In regards to claim 5, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ghadiri discloses wherein the make-up air module (308) is in direct fluid communication with an outdoor environment (outside air surrounding the housing 302) to draw outdoor air directly (directly into; par. 14) from the outdoor environment (refer to par. 58).  
In regards to claim 7, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ghadiri discloses wherein the make-up air module (308) is mounted on an external surface (exterior wall 301 or external portion of the air conditioning system; par. 4 and 52) of the housing (302), (as can be seen in Fig. 3).  
In regards to claim 8, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 7. Further, Ghadiri discloses wherein the external surface (301) of the housing is a vertically-facing surface and the make-up air module (308) is mounted to the housing atop (top exterior wall 301) the housing (302), (as can be seen in Fig. 3).  
In regards to claim 12, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ghadiri discloses wherein the make-up air module (308) comprises a compressor, a dehumidifier, and a fan configured to urge air from an outdoor environment (outside air surrounding the housing 302) across the dehumidifier (refer to pars. 4-5, 13, 37, 65, 67 and 126).  
 In regards to claim 18, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, Ghadiri discloses wherein the make-up air module (308) comprises a compressor, a dehumidifier, and a fan configured to urge air from an outdoor environment across the dehumidifier (outside air surrounding the housing 302) across the dehumidifier (refer to pars. 4-5, 13, 37, 65, 67 and 126). 

Claims 3-4, 6, 10, 13-15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ghadiri et al. (US 2019/0008076) in view of Bussjager (US 4,281,522), further in view of MEIRAV et al. (US 2018/0187907).
In regards to claim 3, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Ghadiri discloses wherein the make-up air module (308) is in fluid communication with the outdoor portion (311) of the housing, but fails to explicitly teach via a transition box extending from an inlet within the outdoor portion of the housing to an outlet outside the housing and upstream of the make-up air module.  
MEIRAV further teaches an air handling unit (Figs. 1C and 2C), wherein the make-up air module (corresponding to a fan-coil unit 328; Fig. 2C) is in fluid communication with the outdoor portion of the housing via a transition box (corresponding to intake ducts 340) extending from an inlet (342) within the outdoor portion of the housing (at least portion of box 340 is within housing) to an outlet (124) outside the housing and upstream of the make-up air module (328).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Ghadiri as modified such that a transition box extending from an inlet within the outdoor portion of the housing to an outlet outside the housing and upstream of the make-up air module as taught by MEIRAV, in order to allow the operation of the economizer mode (refer to par. 161 of MEIRAV).
In regards to claim 4, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 3. Further, Ghadiri discloses further comprising a damper (a damper 348; Fig. 3C) between the inlet (322) of the transition box and the outdoor portion (311) of the housing (as can be seen in Fig. 3C).  
In regards to claim 6, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Ghadiri discloses wherein the make-up air module (308) is in direct fluid communication with the outdoor environment (outside air surrounding the housing 302), but fails to explicitly teach an intake duct, further comprising a damper in the intake duct.  
MEIRAV further teaches wherein an intake duct (134), further comprising a damper (136) in the intake duct (pars. 42 and 146-147).  
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Ghadiri as modified such that the make-up air duct to be in fluid communication with the outdoor environment through an intake duct, further comprising a damper in the intake duct as taught by MEIRAV, in order to heat or cool and humidity adjustment thereof, prior to introduction into the enclosed environment 102 (refer to par. 42 of MEIRAV).
In regards to claim 10, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ghadiri discloses wherein the downstream end (inside end portion of duct) of the make-up air duct is in fluid communication with the indoor environment (enclosed space), but fails to explicitly teach through a vent separate from the housing. 
MEIRAV further teaches wherein the make-up air duct (340) is in fluid communication with the indoor environment (102) through a vent (see the hanging supply air vent 112 separate from lower housing; Fig. 3C) separate from the housing.
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Ghadiri as modified such that the make-up air duct to be in fluid communication with the indoor environment through a vent separate from the housing as taught by MEIRAV, in order to allow a minimal level volume of outdoor air 130 or a predetermined amount of outdoor air 130 into the HVAC system 102 (refer to par. 125 of MEIRAV).
In regards to claim 13, Ghadiri discloses a single-package air conditioner unit (air conditioning system 300; Fig. 3), comprising: a housing (302) defining an interior and an exterior (Fig. 3); a thermodynamic assembly (cooling circuit can include a compressor and an expansion valve; par. 48 and 56) disposed within the interior of the housing (Fig. 3); and a make-up air module (make-up air unit 308) positioned on the exterior of the housing (302), the make-up air module (308) in direct (directly into; par. 14) fluid communication with an indoor environment (inside an enclosed space; par. 4) through a make-up air duct (duct formed by including louver 346; Fig. 3C) positioned outside of the housing (302), (as can be seen in Fig. 3C), but fails to explicitly teach a vent separate from the housing; the make-up air module positioned to be entirely on the exterior of the housing. 
         Bussjager teaches air conditioning with make-up air unit (20; Fig. 1), wherein the make-up air module (make-up air unit, 20) positioned entirely on the exterior of the housing (mounted to the end of the air conditioning unit, which is outside of housing of air conditioning unit 10; col.3, lines 20-23) of the housing (the housing of air conditioning unit 10; Fig. 1). 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Ghadiri such that the make-up air module to be positioned entirely on the exterior of the housing as taught by Bussjager, in order to flow of makeup air into the makeup air section to be regulated by a damper arrangement, the flow passing first through the dampers and then through the makeup air heat exchanger prior to be conducted into the indoor section of the air conditioning system (refer to abstract of Bussjager).
        MEIRAV further teaches wherein a vent (see the hanging supply air vent 112 separate from lower housing; Fig. 3C) separate from the housing.
        It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Ghadiri such that to provide a vent that is separated from the housing as taught by MEIRAV, in order to allow a minimal level volume of outdoor air 130 or a predetermined amount of outdoor air 130 into the HVAC system 102 (refer to par. 125 of MEIRAV).
In regards to claim 14, Ghadiri as modified as meets the claim limitations as disclosed above in the rejection of claim 13. Further, Ghadiri discloses wherein the make-up air module (308) is in fluid communication with an outdoor environment (outside air surrounding the housing 302) via the housing (302), whereby the make-up air module (308) draws outdoor air into the make-up air module (fresh outdoor air to the enclosed space; par. 3) from within the housing (302).  
In regards to claim 15, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, Ghadiri discloses wherein the make-up air module (308) is in direct fluid communication with an outdoor environment (outside air surrounding the housing 302) to draw outdoor air directly (directly into; par. 14) from the outdoor environment.  
In regards to claim 16, Ghadiri as modified meets the claim limitations as disclosed above in the rejection of claim 13, but fails to explicitly teach further comprising an exhaust duct extending from the housing, wherein the make-up air module (308) is in direct fluid communication with the exhaust duct.  
MEIRAV further teaches comprising an exhaust duct (124; Fig. 2C) extending from the housing (Fig. 2C), wherein the make-up air module (corresponding to a fan-coil unit 328) is in direct fluid communication with the exhaust duct (124).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Ghadiri as modified such that to further comprising an exhaust duct extending from the housing, wherein the make-up air module is in direct fluid communication with the exhaust duct as taught by MEIRAV, in order to maintain good air quality in the enclosed environment (refer to par. 5 of MEIRAV).
                                           Response to Arguments
         Applicant’s arguments filed on 07/14/2022 have been considered but are moot because the amended claims does not rely on any reference applied in the prior rejection of record.
The amended claims not taught by the previously cited reference are taught by newly cited references of Bussjager (US 4,281,522).                                                    

                                                      Conclusion 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763

/CASSEY D BAUER/Primary Examiner, Art Unit 3763